Citation Nr: 1202903	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to November 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Air Medal and Bronze Star Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of service connection for a low back disorder.

In February 2007, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In April 2009, the Board reopened the claim and remanded it to the RO for additional evidentiary development.  In May 2010, the Board again remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Degenerative joint disease and degenerative disc disease of the low back had its onset in service.


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for degenerative joint disease and degenerative disc disease of the low back.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for a low back disability.  He contends that he initially sustained a back injury as a result of numerous helicopter jumps he completed during his period of active service.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for degenerative arthritis of the lumbar spine.  

Although the Veteran's service treatment records are silent for any treatment of the lower back during service and the separation examination found that his spine was normal, he did indicate that he had back trouble in his report of medical history at separation.  

Following service, the Veteran received VA treatment.  In November 1970, the Veteran was noted as suffering from low back ache.  In a May 1981 intravenous urogram, film showed bilateral sacralization of L5.  In March 1986, the Veteran was treated for chronic low back pain and stated that during service, he jumped from helicopters.  

The Veteran was afforded VA examinations in connection with his claim.  During a VA examination in June 1992, the Veteran was diagnosed as having degenerative osteoarthritis and spondylosis of the spine.  In June 2009, the Veteran was diagnosed as having lumbar strain and lumbar spondylosis.  The examiner stated that he could not provide an opinion without resorting to mere speculation as he did not find information in the record regarding lower back complaints.  During the June 2010 examination, the Veteran was diagnosed as having lumbar spine degenerative arthritis with paravertebral myositis, spinal stenosis, disc protrusion at T12-L1 and L1-L2, and muscle spasm.  The examiner opined that assuming the Veteran's assertion alone were sufficient evidence that he had a low back injury in service, it was acute and transient as resolved without treatment as there was no objective evidence of complaints or treatment due to a low back condition up to several years after separation and the criteria of chronicity was not established.  The examiner further noted that, although the Veteran indicated having back trouble on separation, there was no objective evidence of a back injury in service as the separation examination noted that the spine was normal.  The examiner also opined that the medication the Veteran was taking for his psychiatric problems did not mask his back condition and he only began to use pain relievers for his back in 1986.

During a February 2007 hearing, the Veteran stated that during combat in Vietnam, he jumped from helicopters wearing war gear from a rope in order to land close to the enemy.  He also had to help carry the wounded back to the helicopters.  He stated that his back condition was manifested in 1970 and he suffered from back pain ever since, which worsened over time.   

Based on a review of the evidence, the Board finds that service connection is warranted for degenerative joint disease and degenerative disc disease of the low back.  The Veteran credibly reports that he initially sustained a back injury as a result of numerous helicopter jumps he completed during his period of active service.  In this regard, the Board notes that the Veteran received the Combat Infantryman Badge for his service, evidencing participation in combat.  The Veteran's reported in-service duties and resulting back problems are consistent with the circumstances, conditions, and hardships of his combat service and thus VA must accept the occurrence of these in-service low back injuries.  38 U.S.C.A. § 1154(b).  The Board further finds the Veteran's report of having back problems since the November 1970 complaint of low back ache, approximately one year after separation, both competent and credible.  The Board finds the June 2010 VA examination report is of limited probative value because the examiner focused on the lack of medical evidence in service and lack of treatment following service rather than the competent and credible report of a continuity of low back problems since 1970.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  In sum, the Board finds the Veteran's account of in-service injury and low back problems shortly after service credible and the post-service medical evidence supports his reported history of having low back problems since his combat service in Vietnam.  In light of the foregoing, the Board finds that service connection for degenerative joint disease and degenerative disc disease of the low back is warranted.


ORDER

Service connection for degenerative joint disease and degenerative disc disease of the low back is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


